 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                ***
 4   TYRONE JACKSON, an individual,                         Case No. 2:19-cv-00737-JAD-EJY
 5                 Plaintiff,
                                                                         ORDER
 6          v.
 7   WAL-MART STORES, INC.,
 8                 Defendant.
 9

10          Before the Court is Defendant’s Motion for Protective Order Precluding Inappropriate Areas
11   of FRCP 30(b)(6) Deposition and for Stay of Deposition on Disputed Topics (ECF No. 16) and
12   Plaintiff’s Motion to Extend Discovery Deadlines (EFC No. 18). On December 9, 2019, the parties
13   filed a Notice of Settlement (ECF No. 20).
14          Accordingly,
15          IT IS HEREBY ORDERED that the hearing set for December 23, 2019 is VACATED.
16          IT IS FURTHER ORDERED that Defendant’s Motion for Protective Order Precluding
17   Inappropriate Areas of FRCP 30(b)(6) Deposition and for Stay of Deposition on Disputed Topics
18   (ECF No. 16) is DENIED without prejudice.
19          IT IS FURTHER ORDERED that Plaintiff’s Motion to Extend Discovery Deadlines (ECF
20   No. 18) is DENIED without prejudice.
21

22          DATED: December 12, 2019
23

24
                                                  ELAYNA J. YOUCHAH
25                                                UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                    1
